Case 18-71733-wlh        Doc 36     Filed 04/09/20 Entered 04/09/20 15:58:52             Desc Main
                                    Document      Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: April 9, 2020
                                                            _____________________________________
                                                                       Wendy L. Hagenau
                                                                  U.S. Bankruptcy Court Judge

_______________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                             )            CHAPTER 13
                                                    )
 EARL PURNELL,                                      )            CASE NO. 18-71733-WLH
                                                    )
          Debtor.                                   )

     CONSENT ORDER ON DEBTOR’S MOTION TO EXCUSE PLAN PAYMENTS

       On April 8, 2020, Debtor filed a “Motion to Excuse Plan Payments” and Debtor contends

all interested parties were properly served. It is hereby

       ORDERED that the Debtor’s “Motion to Excuse Plan Payments” is GRANTED: The

Debtor’s Chapter 13 Plan payments for the months of April and May 2020 are excused. Debtor

will resume making Plan payments in June 2020.

                                     [END OF DOCUMENT]
Case 18-71733-wlh      Doc 36     Filed 04/09/20 Entered 04/09/20 15:58:52   Desc Main
                                  Document      Page 2 of 3



PRESENTED BY:

________________/s/
John Burke
GA Bar No. 966407
The Semrad Law Firm, LLC
Sterling Point II
303 Perimeter Center North, Ste. 201
Atlanta, Georgia 30346
(678) 668-7160
Attorney for the Debtor



CONSENTED BY:

Express permission /s/
Ryan Williams
GA Bar No. 940874
Attorney for Chapter 13 trustee
303 Peachtree Street
Suite 120
Atlanta, GA 30303
(678)668-7160
Attorney for the Trustee
Case 18-71733-wlh   Doc 36   Filed 04/09/20 Entered 04/09/20 15:58:52   Desc Main
                             Document      Page 3 of 3



                              DISTRIBUTION LIST

                                   John Burke
                            The Semrad Law Firm, LLC
                                 Sterling Point II
                        303 Perimeter Center North, Ste. 201
                              Atlanta, Georgia 30346

                                 Nancy J. Whaley
                                Chapter 13 Trustee
                      SunTrust Plaza Garden Offices, Suite 120
                           303 Peachtree Center Avenue
                              Atlanta, Georgia 30303

                                   Earl Purnell
                               5893 Rex Ridge Pkwy
                                  Rex, Ga 30273
